Citation Nr: 1037928	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-39 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to an initial disability evaluation in excess of 
30 percent for the service-connected post traumatic stress 
disorder (PTSD).     




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 
1964 to June 1968.  He was awarded a Purple Heart with one star.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the RO.   

The issue of a higher initial rating for the service-connected 
PTSD is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss 
is shown as likely as not to be due to the Veteran's initial 
excessive and harmful noise exposure during his period of active 
service, to include while serving in combat in the Republic of 
Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral hearing loss is due disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken is fully favorable to the 
Veteran, further discussion of VCAA is not required at this time. 


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a disease of the nervous system such as sensorineural hearing 
loss became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran reports having a hearing loss due to his noise 
exposure in service.  He reported being exposed to gun fire in 
basic training without wearing hearing protection.  See the 
November 2005 VA audiometric examination report.  The record also 
shows that the Veteran served in Vietnam and was awarded a Purple 
Heart after sustaining a gunshot wound in connection with duties 
in the Republic of Vietnam.  

The Veteran certainly is competent to identify such noise 
exposure in service such as exposure to noise from mortars, 
grenades, explosions, and gun fire.  He is competent to describe 
any decreased hearing manifestations during or since service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran's report of noise exposure to mortar and grenade 
explosions and gun fire are consistent with his circumstances of 
service.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The medical evidence of record establishes that the Veteran has 
current bilateral hearing loss disability in accordance with 
38 C.F.R. § 3.385.  

The VA audiometric evaluation dated in November 2005 shows that, 
on the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
75
85
95
LEFT
30
40
65
75
80

The  service treatment records show that audiological evaluation 
was not performed upon separation examination.  The May 1968 
separation examination report indicates that whispered voice and 
spoken voice hearing was 15/15. 

The Board finds that the medical evidence is in relative 
equipoise in showing that the current bilateral sensorineural 
hearing loss as likely as not was caused by the Veteran's initial 
exposure to increased noise levels in connection with his duties 
in the United States Marine Corps.  

The November 2005 VA audiometric evaluation report indicates that 
the audiologist opined that the Veteran's hearing loss was at 
least as likely as not caused by or the result of excessive noise 
exposure in service.  The examiner also stated that the hearing 
loss was aggravated by post-service noise exposure.  The examiner 
noted that the whisper test conducted at the separation exam 
would not identify high frequency hearing loss.  

Also of record is a private audiologist statement in which the 
audiologist opined that it was difficult to tell the etiology of 
the Veteran's hearing loss and possible causes were a family 
history of hearing loss and noise exposure as a firefighter after 
service.  The audiologist also indicated that the military noise 
exposure was a possible cause.    

In resolving all reasonable doubt in the Veteran's favor, service 
connection for a bilateral hearing loss is warranted.  


ORDER

Service connection for a bilateral hearing loss is granted.  


REMAND

There is evidence of record which tends to show that the service-
connected PTSD may have worsened since the November 2005 VA 
examination.  VA treatment records dated in June 2006 indicate 
that the PTSD was more symptomatic.  

A December 2006 VA treatment record notes that the Veteran was 
more preoccupied with Vietnam and the Iraq war triggered PTSD 
symptoms.  A June 2007 VA treatment record notes that the Veteran 
was started on medication for the PTSD.  In a September 2007 
statement, the Veteran indicated that his PTSD was worse.     

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The record shows that the Veteran receives treatment for the 
service-connected PTSD at the VA medical facility in Altoona, 
Pennsylvania.  The RO should obtain the VA treatment records for 
treatment of the PTSD from November 2007.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the remaining issue is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
obtain all records of the Veteran's 
treatment of the PTSD dated from November 
2007.    

2.  Then, the RO should schedule the 
Veteran for a psychiatric examination to 
determine the severity of the service-
connected PTSD.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  

The examiner should identify all symptoms 
and functional impairment due to the PTSD.  

The examiner should provide a global 
assessment of functioning (GAF) score based 
on the Veteran's service-connected PTSD.    

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, including work, school, family 
relations, judgment, thinking, or mood; or 
total occupational and social impairment.  
Any opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal is not granted, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded an appropriate 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


